UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JANELL TOVAH FISHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cr-00024-HEH-1)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Janell Tovah Fisher, Appellant Pro Se.    Erik Sean Siebert,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Janell Tovah Fisher seeks to appeal, for the second time,

his 2013 conviction and sentence for possession with intent to

distribute cocaine.        We affirmed the district court’s judgment

on Fisher’s first direct appeal.           United States v. Fisher, 554

F. App’x 214 (4th Cir. 2014) (No. 13-4502).                Accordingly, we

deny   the   motion   to   appoint   counsel   and    dismiss   the    instant

appeal as duplicative.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument    would    not    aid   the

decisional process.

                                                                      DISMISSED




                                      2